August 29, 2008


Mr. Donald Colleluori
Figari & Davenport, LLP
901 Main Street, Suite 3400
Dallas, TX 75202
Mr. B. Daniel Berryman
Kirkley & Berryman, L.L.P.
100 N Forest Park, Blvd Suite 220
Fort Worth, TX 76102

RE:   Case Number:  06-0247
      Court of Appeals Number:  02-04-00120-CV
      Trial Court Number:  141-190403-01

Style:      ULICO CASUALTY COMPANY
      v.
      ALLIED PILOTS ASSOCIATION

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas A. Wilder|
|   |                    |
|   |Ms. Stephanie       |
|   |Robinson            |
|   |Mr. Wade Caven      |
|   |Crosnoe             |